DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-24, in the reply filed on 8/27/2021 is acknowledged.
Applicant’s election without traverse of:
(i) methadone,
(ii) fluconazole,
(iii-a) opioid + azole administered as a single composition; capsule,
(iv-a) opioid + azole + abuse deterrent (naltrexone)
(v-a) enteral administration of opioid, and
(vi-a) enteral administration of azole,
in the reply filed on 8/27/2021 is acknowledged.
Claims 25, 29-34, 36-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/27/2021.
Claims 14, 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/27/2021.
Response to Arguments
Applicants' arguments, filed 8/18/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 8, filed 8/18/2022, with respect to the anticipation rejection over Ray have been fully considered and are persuasive, in view of the claim 1 amendment to require administering by enteral or parenteral administration.  The rejection of Claims 1-3, 5-7, 16-17 has been withdrawn. 
Applicant’s arguments, see pp. 8-9, filed 8/18/2022, with respect to the anticipation rejection over Oronsky have been fully considered and are persuasive., in view of the claim 1 amendment to require methadone.  The rejection of Claims 1-2, 5-6, 12-13, 16-17, 20-23 has been withdrawn. 
Applicant’s arguments, see pp. 8-9, filed 8/18/2022, with respect to the anticipation rejection over Oronsky, Cobb and Reagan-Shaw have been fully considered and are persuasive, in view of the claim 1 amendment to require methadone.  The rejection of Claims 1-2, 5-6, 12-13, 16-17, 20-23 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "opioid compound" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 12, 17, 21-24, 49-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oronsky et al. (US 2012/0231092 A1; 2012; cited in a prior Office action); in view of KuKanich et al. (The Effects of concurrent administration of cytochrome P-450 inhibitors on the pharmacokinetics of oral methadone in healthy dogs”: 2011; Veteranary Anaesthesia and Analgesia; 38: 224-230); Cobb et al. (“The effect of fluconazole on the clinical pharmacokinetics of methadone”; 1998; Clin. Pharmacol. Ther.; 63:655-62; cited in a prior Office action); and Reagan-Shaw et al. (“Dose Translation from animal to human studies revisited”; 2007; The FASEB Journal; 22: 659-661; cited in a prior Office action).
Oronsky teaches treatment regimens that include administration of buprenorphine (opioid compound of prior claim 2) in combination with additional pharmacological agents are described (abstract).
 The terms patient, subject or individual interchangeably refer to a mammal, for example, a domesticated mammal (canine) [0034]; i.e., the methods of Oronsky involve administration to, inter alia, a dog [0105].
Dosing regimens involving administration of a kappa opioid are discussed [0038]; In one variation, the kappa receptor antagonist is buprenorphine [0035].  A second active agent may be administered to help with mood stabilization; exemplary second active agents include P-450 CYP3A4 inhibitors [0039]. The compositions for use with the methods described herein may include a partial opioid agonist, e.g., a kappa-receptor antagonist such as buprenorphine, and a second active agent in a single dosage form, where the second active agent comprises, inter alia, a P-450 CYP3A4 inhibitor. The single dosage form may be Applicant elected capsules [0044].  Therapeutic doses of the opioid include the intended pharmacologic effect, including analgesia, and pain relief [0036]; see also [0015].
 Buprenorphine is primarily metabolized by the cytochrome P450 enzymes including CYP3A4.  Therefore, administering buprenorphine in combination with an inhibitor of, inter alia, CYP3A4 may potentiate pharmacological effect of buprenorphine (e.g., by enhancing bioavailability).  Combined administration of an inhibitor, inter alia, of CYP3A4 with buprenorphine (either as separate dosage forms or in a single dosage form) may allow for administration of fewer therapeutically effective doses of buprenorphine and/or for administration of subtherapeutic doses of buprenorphine [0081].  In some variations, buprenorphine is administered in combination with or co-formulated with a CYP3A4 inhibitor as a second active agents.  Exemplary CYP3A4 inhibitors include without limitation, inter alia, Applicant elected fluconazole [0082].
Oral dosing of push-fit capsules [0111] indicates enteral administration
The combination of buprenorphine and fluconazole, administered to dogs, orally, in capsules is taught.  However, this combination no longer anticipates claims 1-2, 5-6, 12-13, 16-17, which require methadone, not taught as part of the treatment of Oronsky.
Regarding the recited abuse deterrent (claims 20-23), Oronsky teaches in some variations, buprenorphine is administered in combination with an opioid antagonist; suitable opioid antagonists that may be used without limitation include naltrexone; naltrexone can be administered orally in doses of about 0.25 mg to about 8.0 mg [0062] (calculated for typical human adult weighing 60 kg, this range corresponds to 0.004-0.133).  Considering doses of buprenorphine examples include 8.0 mg [0019] (calculated as 0.133 mg/kg), the ratio of opioid compound : abuse deterrent ranges includes 32:1 to 1:1, having sufficient specificity for anticipation of the range of claim 23.
Kukanich teaches the effects of concurrent administration of cytochrome P-450 inhibitors on the pharmacokinetics of oral methadone in healthy dogs (title).  Oral methadone (2.1 mg/kg) was administered as whole tablets; in phase 2 oral methadone (2.1 mg/kg was administered with one of the cytochrome P450 inhibitors, such as ketoconazole (13.0 mg/kg PO q 24 h) (Methods).
Opioids are routinely used in the perioperative period due to their analgesic, sedative and anxiolytic effects; however, they have low oral bioavailability, due to first pass metabolism.  A strategy to increase the oral bioavailability of drugs subject to first pass metabolism is to concurrently administer an inhibitor of metabolism, such as ketoconazole (Introduction).  Ketoconazole is an antifungal drug, which inhibits CYO3A12 in dogs (225, right, top paragraph).
The data from Table 1 demonstrate the increase in T1/2, Cmax, AUC and Tmax values in the presence of the CYP P450 inhibitors; see also Figure 1 that shows the prolonged plasma concentrations of methadone with CYP inhibitors.
KuKanich establishes that naltrexone is used for, inter alia, analgesic effects, and that CYP inhibitors prolong the plasma concentrations of naltrexone.  CYP 450 inhibitors taught by Oronsky include Applicant elected fluconazole, rendering the combination of naltrexone and fluconazole as obvious, providing an analgesic formulation, suitable for dosing to dogs, and having the art recognized prolonged plasma concentrations of the methodone.  Regarding the abuse deterrent, this component is taught by Oronsky, including Applicant elected naltrexone; thus, it would have been obvious to add this compound to give the obvious methadone + fluconazole + naltrexone, and to combine them into a single dosage form, for administration to dogs, rendering obvious claim 1, 5-6
Regarding dependent claims 7-9, 24, the doses for buprenorphine are given in mg amounts, presumed to be applicable to adult humans, are not for dogs in mg/kg amounts.  Doses of fluconazole is not taught, and doses of naltrexone are not taught in mg/kg for dogs.  
For buprenorphine, doses include, up to 32 mg [0019].  For a 60 kg human adult, this corresponds to 0.533 mg/kg.  
Reagan-Shaw teaches a process to convert human equivalent dose to animal dosing using body surface area (BSA) (abstract).  Figure 1 provides a formula for converting.  Km values for human adult (60 kg body weight) of 37 and for dogs (10 kg body weight of 20.  Using the formula, 0.533 mg/kg (32 mg dose) is converted to 0.99 mg/kg for dogs, within the range of claim 8.

    PNG
    media_image1.png
    90
    314
    media_image1.png
    Greyscale

Oronsky does not teach dosing of fluconazole.  
Cobb teaches the effect of fluconazole on the clinical pharmacokinetics of methadone (title) in a human clinical trial.  The dose of fluconazole was 200 mg/day (abstract).  The average dose of methadone was 55.4 mg/day, for the fluconazole group (Table I).  The increase of serum methadone concentration with coadministration of fluconazole after 2 weeks is shown in Fig. 2, which demonstrates similar increase in concentration to that of KuKanich Figure 1.
Cobb notes that fluconazole can inhibit cytochrome P45-mediated drug metabolism (655, 2nd paragraph); i.e., the compound is an inhibitor of CYP.  Cobb supports the purpose of fluconazole, demonstrating increased methadone concentrations in the presence of fluconazole (Figure 2); i.e., the same purpose relied on by Oronsky, when adding fluconazole to buprenorphine.
The fluconazole dose of 200 mg, for a 60 kg adult, corresponds to 3.33 mg/kg.  Converting to the equivalent for dogs using the Reagan-Shaw formula and Km values gives 6.2 mg/kg as an obvious fluconazole dose for dogs, within the range of claim 9, rendering this claim obvious.  An obvious ratio of buprenorphine:fluconazole is 0.99:6.2 or 1:6.3, within the ratio of claim 7, rendering claim 7 obvious.
Regarding claim 24, doses of naltrexone taught by Oronsky 0.25 mg to about 8.0 mg [0062] Calculated for typical human adult weighing 60 kg, this range corresponds to 0.004-0.133 mg/kg.  Converting for dogs gives the range 0.0077-0.25, within the range of claim 24, rendering this claim prima facie obvious.
Starting with doses (and ratios) taught and calculated, it would have further been obvious to optimize these parameters as a result of routine optimization, giving the doses and ratios of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611